Name: 2010/116/: Commission Decision of 24Ã February 2010 terminating the anti-dumping proceeding concerning imports of certain ring binder mechanisms originating in Thailand
 Type: Decision
 Subject Matter: trade;  miscellaneous industries;  competition;  Europe;  Asia and Oceania;  international trade
 Date Published: 2010-02-25

 25.2.2010 EN Official Journal of the European Union L 48/17 COMMISSION DECISION of 24 February 2010 terminating the anti-dumping proceeding concerning imports of certain ring binder mechanisms originating in Thailand (2010/116/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 11 November 2008, the Commission received a complaint concerning the alleged injurious dumping of imports of certain ring binder mechanisms originating in Thailand. (2) The complaint was lodged by Union producer Ring Alliance Ringbuchtechnik GmbH representing a major proportion, in this case more than 50 %, of the total Union production of certain ring binder mechanisms pursuant to Articles 4(1) and 5(4) of Council Regulation (EC) No 384/96 (2) (the basic Regulation). (3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom which was considered sufficient to justify the initiation of an anti-dumping proceeding. (4) The Commission, after consultation, by a notice published in the Official Journal of the European Union (3), accordingly initiated an anti-dumping proceeding concerning imports into the European Union of certain ring binder mechanisms, currently classifiable within CN code ex 8305 10 00 and originating in Thailand. (5) The Commission sent questionnaires to the Union industry and to any known association of producers in the European Union, to the exporters/producers in Thailand, to any association of exporters/producers, to the importers, to any known association of importers, and to the authorities of the exporting country concerned. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation. (6) Given the need to further examine certain aspects of the investigation, it was decided to continue the investigation without the imposition of provisional measures. On 16 September 2009, all interested parties were provided with an information document detailing the preliminary findings at that stage of the investigation and inviting the parties to comment on those findings. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (7) By a letter of 18 December 2009 to the Commission, Ring Alliance Ringbuchtechnik GmbH formally withdrew its complaint. (8) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (9) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Union interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Union interest. (10) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the European Union of certain ring binder mechanisms originating in Thailand should be terminated, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of certain ring binder mechanisms, currently classifiable within CN code ex 8305 10 00 and originating in Thailand, is hereby terminated. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 24 February 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 56, 6.3.1996, p. 1. (3) OJ C 322, 17.12.2008, p. 13.